Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.510 Filed 06/17/20 Page 1 of 18

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

Plaimtift.,
Case / Docket #:
V. 2:17CR20292-3
Honorable Judge:
Dominque Rashann Hayes, COHN
Defendant.

 

EXPEDITED / EMERGENCY

MOTION TO REDUCE SENTENCE
For Extraordinary and Compelling Reasons
Pursuant to 18 U-S.C. § 3582(c)(1)(A)

COMES NOW, Dominque’: Rashann Hayes, Defendant Pro Se,
to move this Honorable Court for an order modifying his term of
imprisonment to time served and to impose a special condition

that he serve a period of home confinement on supervised release.

Such a modification will effectively allow him to
finish the remaining portion of his prison sentence on home
confinement, which will in turn allow him to protect himself from
the spread of the novel Coronavirus 2019 (COVID-19) by sheltering
in place at his residence in light of his underlying (and pre-
existing) health problems, which place him in the COVID-19 high-

risk category.

Petitioner's relief is warranted in light of
"extraordinary and compelling" circumstances: the national
emergency posed by the ongoing COVID-19 pandemic.

1

 
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.511 Filed 06/17/20 Page 2 of 18

As a pro se petitioner, the Movant asks that the Court
construe this motion with liberal construction in accordance with
the ruling in Haines v. Kerner, 404 U.S. 519, 92 S. Ct. 594, 30
L. Ed. 2d 652 (1972). In Haines, the court ruled that pro se

motions should be held to "less stringent standards" than those

written by professional attorneys.

BACKGROUND

Charge and Conviction

1. Petitioner was arrested on July 18, 2017, and charged with
Interference with Commerce by Robbery, Conspiracy to Commit Hobbs
Act Robbery, Misleading Communication to Hinder Investigation.
Use, Carry, and Brandish a Firearm during and in Relation to a
Grime of Violence, and Aiding and Abetting.

Z. Petitioner pled guilty on April 17, 2018 and was convicted on

that same day.

3. Petitioner was sentenced on April 17, 2018 to a term of 60

months, with a term of 3 years Supervised Release to follow.

Medical History
Petitioner has been suffering from chronic and
debilitating illnesses that include;
Asthma

Sleep Apnea

Some of which are known comorbidity conditions for

COVID-19, thus increasing his vulnerability to infection and

 
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.512 Filed 06/17/20 Page 3 of 18

death from the current global pandemic of Coronavirus (COVID-
19). Petitioner is prescribed the following medications to treat

the aforementioned medical issues:

“° Albuterol Sulfate (Pro-Air HFA)

° Mometasone Furoate Inhalation Powder

Since his incarceration, Petitioner has continued to
struggle with his medical issues, all exacerbated by the prison
diet, which is high on carbohydrates and lacks fresh vegetables,
and the substandard medical care provided by the medical staff at
Federal Correctional Institution (FCI) Fort Dix. Petitioner has
reported ongoing medical issues to staff, but his pain and

discomfort has fallen on deaf ears.

DISCUSSION

The Center for Disease Control (CDC) recently reported
that individuals with underlying medical conditions are at the

highest risk for infection and death from GOVID-19. In two

recent reports from the Bureau of Prisons (BOP) they acknowledged
that they are unprepared and ill-equipped to handle an outbreak
of COVID-19 within the Federal prison system. This is evident
from how poorly the BOP has handled outbreaks of GOVID-19 at FCI

Terminal Island, USP Lompoc, FCI Elkton, FCI Oakdale, FCI

Danbury, FCI Fort Worth, FGI Butner, and at Petitioner's own

prison, FCI Fort Dix.
In a recent "Notice of Alleged Safety or Health

Hazards" complaint filed in Federal court by the U.S. Department

3
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.513 Filed 06/17/20 Page 4 of 18

of Labor, Occupational Safety and Health Administration (OSHA),
against the Federal Bureau of Prisons, which they called an
"Imminent Danger Report" pursuant to OSHA of 1970, Executive
Order 12196, 29 C.F.R. 1960.8, Agency's Responsibilities, BOP

Program Statement 1600.011.

"The agency's (BOP) actions described herein are
proliferating the spread of a known and deadly
contagion both within our prison system and to our
surrounding communities. The agency's actions and
inactions are expected to result in death and severe
health complications and/or possible life-long
disabilities."
It further states:

"The Bureau of Prisons has failed to introduce controls
to mitigate or prevent exposure or further exposure to
the virus.”

As of April 30th, 2020, the BoP reports that there are
1,877 confirmed cases in the Federal prisons; 1,534 inmates and
343 staff. FCI Fort Dix has 44 confirmed cases; 40 inmates and 4
staff, with more than 80 inmates currently quarantined for

exposure and/or showing symptoms.

This means that the Federal prison at FCI Fort Dix
could quickly become a veritable "death trap" for someone with
medical conditions and a medical history similar to Petitioner.

On April 25th, Petitioner filed a request for a
transfer to home confinement under the CARES Act of 2020, §

12003(b), Pub. L. No. 116-136, 134 Stat. 281 (2020), with Warden

David Ortiz of FCI Fort Dix on Joint Base MDL, in New Jersey. On

the same day Petitioner filed a request with Warden Ortiz for
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.514 Filed 06/17/20 Page 5 of 18

Compassionate Release, pursuant to the First Step Act of 2018,

(See Attached CARES Act Letter & Request for Compassionate

Release)

COMPASSIONATE RELEASE

“Prisons are tinderboxes for infectious disease,"

United States v. Rodriguez, No. 03 Gr. 271 (AB) ECF Docket No.
£35 (ED. Pa. Ap®: Ly 2020) (granting inmate's compassionate
release motion and collecting research explaining the greater
risk of infectious disease spread in detention facilities); see
also United States v. Jose Maria Marin, No. 15 Cr. 252 (PKC)
(E.D.N.Y. Mar. 30, 2020) (granting compassionate release to
defendant based on special risks he faced from COVID-19 in BOP

custody);

There are four prerequisites to a court's granting
Compassionate Release under the First Step Act of 2018. First,
the petitioner must have exhausted his administrative rights with
the Bureau of Prisons. Second, the Court must find that
“extraordinary and compelling reasons warrant" release. Third,
the Court must consider the factors set forth in § 3553(a).
Fourth, the Gourt must find that release is consistent with the
Sentencing Commission's Policy Statement.

A prisoner exhausts his Administrative Rights when the

BOP fails to bring a motion for Compassionate Release on his

behalf and he exercises all administrative rights to appeal, or

 
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.515 Filed 06/17/20 Page 6 of 18

after the lapse of thirty (30) days from the receipt of such a
request by the warden of the petitioner's facility, whichever is

earlier.

in this case, the Petitioner has NOT exhausted his
administrative rights with the BOP, as he transmitted his
requests for release to the Warden (David Ortiz) of FCT Fort Dix

on April 25th - fewer than thirty (30) days ago.

We ask this Court to waive the exhaustion requirement
in this case. “Even where [administrative] exhaustion is
seemingly mandated by statute or decisional law, the requirement
is not absolute." Washington v. Barr, 925 F.3d 109, 118 (2d Cir.
2019). A court may waive an administrative exhaustion
requirement "where [exhaustion] would be futile . . . where the
administrative process would be incapable of granting adequate
relief . . . [or] where pursuing agency review would subject [the
person seeking relief] to undue prejudice." Id. at 118-19 (citing
McCarthy v. Madigan, 503 U.S. 140, 146-48 (1992), superseded by
statute on other grounds as recognized in Booth v. Churner, 532
U.S. &31, 740 (2001)). "Undue delay, if it in fact results in
catastrophic health consequences," can justify waiving § an
administrative exhaustion requirement for any of those three
reasons. Id. at 120-21. "Exhaustion isn't required when delay
would subject petitioner to irreparable harm." Garlin v. Peters,

2000 U.S. Dist. LEXIS 10298 (3rd Cir.)

The Court should find that extraordinary and compelling

reasons warrant the Petitioner's release from prison. The
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.516 Filed 06/17/20 Page 7 of 18

sentencing Commission has issued a Policy Statement that defines
“extraordinary and compelling reasons." U.S. Sentencing
Guidelines Manual § 181.13 (U.S. Sentencing Comm'n 2018)
("USSG"); see United States v. Ebbers, No. (54) 02-CR-1144-3
(VEC), 2020 WL 91399 at ¥4 (S.D.N.¥. Jan. 8, 2020); United States
v._ Bellamy, No. 15-165 (8) (JRT/LIB), 2019 WL 3340699, at *2
(D.Minn, July 25, 2019).

While the Petitioner's medical conditions may not place
him squarely within any of the Policy Statement's definitions of
"Extraordinary and Compelling Reasons," see USSG § 1B1.13 cmt.
n.1 (A)-(D), the Petitioner asserts that the COVID-19 pandemic,
eotiined wien his particular vulnerability to complications from
COVID-19 because of his underlying medical © conditions,
constitutes an "extraordinary and compelling reason" for his

release.

EXPEDITED / EMERGENCY REVIEW

Because of the immediate threat to the Petitioner, he
moves this Court to begin the review and adjudication process
with the understanding that the 30 day timer is ticking and,
because the Bureau of Prisons is being overwhelmed with such
requests they will not likely meet the 30 day timeframe.
Petitioner requests the Court to immediately begin its review and
arbitration. Petitioner's age and underlying medical conditions,
coupled with his potential for exposure at FCI Fort Dix means

that "time is of the essence." Petitioner asks this Court to

 
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.517 Filed 06/17/20 Page 8 of 18

Waive the exhaustion time period.

In a recent case out of the Second Circuit, United
States v. William Sawicz, O8-cr-287 (ARR) (2d Cir. Apr. 10,
2020), the Honorable Judge Ross ruled in favor of the Petitioner
because the Petitioner's underlying medical condition put him at
an elevated risk for infection and death from COVID-19, and
because there was an outbreak within Sawicz's prison of
confinement, FCI Danbury. Judge Ross also waived the 30 day
administrative rights timeframe for the Warden to review Sawicz's
request to transfer to home confinement, because the risk of
infection and death from COVID-19 presented “extraordinary and

compelling reasons."

I. THIS COURT HAS AUTHORITY TO RESENTENCE PETITIONER UNDER
SECTION 3582(c)(1){(A) FOR THE EXTRAORDINARY AND CGOMPELLING
REASONS PRESENTED HERE.

With the changes made to the Compassionate Release
statute by the First Step Act, courts need not await a motion
from the Director of the BOP to resentence prisoners to time
served under 18 U.S.C. § 3582(c)(1)(A) for “extraordinary and
compelling reasons," and the reasons that can justify
resentencing need not involve only medical, elderly, or family

circumstances.

No longer does the Court follow United States v. Gomez-_
Morales, 528 F. Supp. 2d 13, 14 (D.P.B.) If the Bureau of

Prisons denies or ignores Petitioner's request or acts in an

 
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.518 Filed 06/17/20 Page 9 of 18

arbitrary manner, Petitioner's request becomes subject to

judicial review under the First Step Act.

II. PETITIONER HAS EXTRAORDINARY AND COMPELLING
REASONS WHY HIS SENTENCE SHOULD BE REDUCED.

An inmate may initiate a request for consideration
under 18 U.S.C. § 3582(¢)(1)(A) only when there are particularly

extraordinary or compelling circumstances which could not

reasonably have been foreseen by the Court at time of sentencing.

The outbreak of COVID-19 within the Petitioner's own
prison, FCI Fort Dix, coupled with Petitioner's preexisting
medical conditions means that Petitioner is at a MUCH greater
risk for. contracting COVID-19, and for serious complications and

possible death if he does become infected.
FCI Fort Dix is infected with COVID-19.

The anxiety the Petitioner suffers from knowing that
any inmate or staff he comes into contact with could be carrying
his death sentence, constitutes cruel and unusual punishment.
Ignoring serious medical needs of an incarcerated person while
under the threat of death from a virus pandemic violates the
"cruel and unusual punishment" prohibition of the 8th Amendment

to the Constitution.

The prima facie evidence is overwhelming and Petitioner
has included a copy of his prison medical records. (See Attached
Inmate Medical Records) Furthermore, Petitioner's prison medical

records do not adequately convey his complete health picture.

9

 
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.519 Filed 06/17/20 Page 10 of 18

The medical department at this institution jis understaffed.
overwhelmed, and some are deliberately indifferent towards
Petitioner. Under the Prisoner's Bill of Rights, the Petitioner
is not receiving all the proper care and protections given him

under this bill.

ITI. PETITIONER HAS EXTRAORDINARY AND GOMPELLING
REASONS JUSTIFYING A SENTENCE REDUCTION.

Dominique Rashann Hayes's current sentence presents

"extraordinary and compelling reasons" for the following reasons:

1) Petitioner has already completed a significant amount of his
time, and has no incident / disciplinary action currently on his

record, and;

2) Petitioner has a remarkable education record in prison,
through programming that includes a myriad of Adult Continuine
Education courses, i.e. Business Math, Parentine, Inside Outside
Dads, Small Scall Agriculture, and Creative Writing, to name a

few.

3) Petitioner's underlying medical condition puts him at a "High

Risk" for infection and death from the COVID-19 virus.

RELEASE PLAN

Petitioner is 32 years old and will, if allowed, reside
with his mother, and sister who is a diabetic, They will reside
at 1106 Marvin Gaye Drive in Detroit, Michigan, 48201. (586:) 804-
2364.

10

 
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.520 Filed 06/17/20 Page 11 of 18

First, Mr. Hayes plans to self-quarantine at home with
his mother and sister until this pandemic wanes and the country
reopens. Second, Mr. Hayes plans to go back to work as 4a
Mentor at the House of Angels. Third, Mr. Hayes plans to go back

to school through College level online training courses.

CONCLUSION

The Petitioner pleads and prays for relief from this
Honorable Court. Petitioner is a first-time offender, and a very
low risk for recidivism; he has a home and family to return to;
he has a detailed release plan tad includes a job and continuing
education, and; Petitioner presents no danger to the public in

any way.

Petitioner's family prays that the Court will follow
the First Step Act's enactment and the principle of law in making

its decision on this matter.

Petitioner understands ‘that his crime in the instant
case was serious and should not be taken lightly. This does not
mean, however, that his sentence of 60 months should hecome a
death sentence. Petitioner asks only to be released to be with
his family during this ongoing global catastrophe; to Support and

protect his loved ones; have access to medical care that he may

need that the BOP is unable and ill-equipped to provide, and; to
begin rebuilding his life.
Petitioner is deeply remorseful over his past

destructive behavior, which has led others to so much suffering.

a1

 
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.521 Filed 06/17/20 Page 12 of 18

He also recognizes the terrible waste his life has become. But
through the years, he has quietly taken steps while in prison to
Prepare for the day when he can apply himself to bettering the
lives of those he has most harmed. He is stoically waiting to
atone for all the wrongs he committed, to the degree anyone can.
For Petitioner, atonement is not achieved solely through
acceptance of punishment, but also the acceptance of
responsibility to restitute those affected as much as humanly

possible.

How tragic it would be, if after all this time and
effort, this inmate, whose probability at true rehabilitation is
practically assured, were to succumb to an entirely foreseeable
deadly contagion before given the chance. This, on the home

stretch of his prison sentence. True rehabilitation, as used in
this sense, refers to the broader meaning of turning around a
failed life and making it a success, not merely the lack of

recidivism. The lack of recidivism in his mind is a given.

IV. THE COURT SHOULD EXERCISE ITS DISCRETION
AND RESENTENCE PETITIONER TO TIME SERVED.

Mr. Dominque Rashann Hayes's release date without the
granting of this Motion igs currently scheduled for 2022.

WHEREFORE, the Petitioner respectfully moves this
Honorable Court to (1) reconsider the length of his sentence and

grant him TIME SERVED, and (2) impose a term of home confinement

12

 
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.522 Filed 06/17/20 Page 13 of 18

for the amount of time left on his term of imprisonment, where he

will be in a position to protect himself from exposure to COVID-
19,

 
       
  

Respectfully submitted Pe
i gs 4 ef (Sem

ee POT ay, 4, gt * a : : has
Date: ae 7 ge x LECR AM GADD € ee wee"
Demingue Bashann Hayes ¥
Reg. No. 45785-0039 ;
FCI Fort Dix - Low
P.O. Box 2000

Joint Base MDL, NJ 08640

13

 
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.523 Filed 06/17/20 Page 14 of 18

DEGLARATION

I, Domingue. Rashann Hayes, declare under the Penalty
of Perjury that the aforementioned statement by me was true and

correct to the best of my knowledge, pursuant to 28 U.S.C. 8

(1746. L
SL). op 4 if
Date: 2 7 Ze A Sampeigs

 

 

Somingue Mashann Hayes
~ Reg. No./55785-039
co

CERTIFICATE OF SERVICE

1, Dominque Rashann Hayes, hereby certify — I
placed a copy of the foregoing motion in the FCI Fort Dix
mailbox, located in Burlington County, New Jersey, on the date
listed below, with all necessary pre-paid, U.S.P.S. First-Class

postage attached, and addressed to the following recipient(s):

Glerk of Court

Honorable Judge Cohn

United States District Court

Eastern District of Michigan

231 W. Lafayette BLVD / 5th Floor .
Detroit, MI 48226 }

? / J
Pe of _ <2 PAu LA wt ; 5 J. ’
= EEUU UYLELEff, pg le —

Date: a ELA EE

Domingue Rashann Hayes
skeg. No. 55735039 a i

Gs
/ \

 

14

 
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.524 Filed 06/17/20 Page 15 of 18

BP-A0148 INMATE REQUEST TO STAFF corrm
JUNE 10

     

 

 

 

 

 

 

 

 

TO: (Name And Title oy Staff Member) DATE: Lf ae) Qa,
LY BADE SS CL AIF eo LO
FROM; Aes wa ; - t casy REGISTER NO._: PAR fa RT
Ly IU OLE MOVES BEE EOS
WORK ASSIGNMENT: f UNIT: Cpt
LAE Mel, Lit? Ng S/S 2

 

 

 

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary. Your failure to be specific may result in no action being
taken. Ti necessary, you will be interviewed in order to successfully respond to your

or
ef Ooh IE CEL BAL LELIS LUAGEM ME : Oni te ied LYLE Lee Tye

Ze é 9 [ES lip Fike hinat Lt fei) JOE Jb)b fEETRMMLEL epg If?
/iy LL, J LPS SEVEN Ms 4h. L SCALE, JB SL H1p bb SS MEE LD Jp iad

SLDELCH PL PLE pIIIL Gump xo Ca OY Ppa

(Do not write below this line)

 
    

er i OS (per oo PSt | goer neste etflense radeloack
Violene, Cec Ge dehnes af due CARED Aet, inmates \shose ets
oelense Lad 0: olent voil\ ast be catecced |

 

ature Staff Member Date

 

 

Record oor - File; Copy -: Inmate

PDF Prescribed by P5511

This form replaces BP-148,070 dated Oct 86
and BP-S148.070 APR 94

SECTION 6

BRLe IN SECTION 6 UNLESS APPROPRIATE FOR Prasanbacby BOLDER

\

y

AiO Bbtt LLALES fll fA PLLC, Tig fuiyf SOELMPLETE Sy tie? wel ee

]
L Jo | aBey

 

1d - suosuy jo neaing LIH werriny ‘OISBOQ-UONG27 AG OL:SL OZDZ/OS/PO payesauas

p 2ye}0L
\UaIND SLOZ/PZ/SO  Eepggz - in
Ol-ddl OW diperg '}e2d 1S5 15:80 gLoz/Pz/so
sINpe “6"6S-0'OS (IG) xepul ssetU Apog
JUBLIND BLOZ/PZ/SO — BOBSP - oar
O1-dd! QW dipeid ‘18124 153 1S:80 gLoz/pz/so0
ewysy
JUSLIND SLOz/P7/G0 ~— ss BO OL- j eanene
dsl CW dpesg ‘19724 1S5 19:80 SLoz/Pz/so
sHuiys sBuaipy
Ac ysed io
WOND SLaz/PZ/GO = ORL BD OL- a mares ;
L-GOl GW Gpeld “324 1S5 15:80 gLOz/Pz/so
eoude daajg
. jUdLING
gq sre a 3 oy SI
eq smeis pos SaAT Spon SKY Uondnoseq

 

SANONINOd ‘SSAVH ‘sen ayewuy BEO-SBLGG ‘4 Bay

 

Case, 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.525 Filed 06/17/20 Page 16 of 18

SUWI3/GO1d YyeoH
SODIAIBS YeeH
SUOSIId JO neaing

 
Case 2:17-cr-20292-DML-EAS ECF No. 112, PagelD.526 Filed 06/17/20 Page 17 of 18
Bureau of Prisons
_ Health Services

Inmate Report Only (formerly labeled ISDS)

 

Reg #: 55785-039 Inmate Name: HAYES, DOMINQUE

 

SENSITIVE BUT UNCLASSIFIED — This information is confidential and must be appropriately safequarded.

TB Clearance: Yes

 

 

Last PPD Date: 05/31/2019 Induration: Ormm
Last Chest X-Ray Date: Results:
TB Treatment: Sx free for 30 days: Yes

 

TB Follow-up Recommended: No

 

 

Transfer To: Transfer Date: 04/16/2020
Health Problems
Heaith Problem Status
Sleep apnea Current
For past 3 years on CPAP
Allergic rhinitis Current
Seasonal ,
Asthma Current
Step 2 .
Body mass index (BMI) 50.0-59.9, adult Current
59.3

Medications: All medications to be continued until evaluated by a physician unless otherwise indicated.
Bolded drugs required for transport. ,
Albuterol Inhaler HFA (8.5 GM) 90 MCG/ACT Exp: 05/16/2020 SIG: Don't use daily. Inhale 2 puffs by mouth 4
. times a day as needed to prevent/relieve asthma attack (inhaler to last 90 days. If need more, make sick call)
Mometasone Furoate Inhal 220 MCG/Inh (30 doses) Exp: 05/16/2020 SIG: Inhale one puff by mouth each evening
rinse mouth after use

OTCs: Listing of all known OTCs this inmate is currently taking.

None
Pending Appointments:
Date Time Activity Provider
05/15/2020 00:00 Chronic Gare Visit Physician 05
05/31/2020 00:00 PPD Administration Nurse

Non-Medecation Orders:
No Data Found

Active Alerts:
No Data Found

Consultations:

Pending Institutional Clinical Director Action
No Data Found

Pending UR Committee Action
No Data Found

Pending Regional Review Action
No Data Found

Pending Scheduling
No Data Found

Pending Consultation
No Data Found

Generated 04/16/2020 01:59 by Martin, G. NREMT-P Bureau of Prisons - FTD Page tof 2
 

SESE 217 “C+20292- DML-EAS ECF No. 112, PagelD.527 Filed 06/1 7/2. —Page-13_0 of 18

C Mayes, vorminque 3 C sins VAIE! 93012019 >>
awe we to a we

Metin nstetcernatan er

DIAGNOSIS

Code . Description
Diagnosis 1 G47.33 OSA
Diagnosis 2
Diagnosis 3
Diagnosis 4

IMPRESSIONS

Severe Obstructive Sleep Apnea , difficull titration but still with good parameters. Responsive to BIPAP setting sof 22/15 cms
Patient had an overall AH! of 23.5/hour.

Patient's sleep was severely fragmented.

Patient's snoring consists of snorts.

There was no evidence of periedic limb movements during the procedure.

Se te po

RECOMMENDATIONS

1. Patient should use a pressure device at: pressure of 22/15 cms with BIPAP.
2. Begin a medically supervised program to achieve and maintain ideal body weight.
3. Sleep in a non-supine position.

GENERAL RECOMMENDATIONS
i. Avoid bedtime alcohol and sedatives.

Avaid operating heavy equipment.

2.
3. Avoid driving while feeling drowsy.

™" Sanjay Dogra M.D: FACCP
ABIM Board Certified Sleep Specialist

October 6, 2075

 
